Citation Nr: 9920255	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-06 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 20 percent for a left 
knee disorder status post meniscectomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1982 to June 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1994, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to a rating greater than 20 percent for a left 
knee disability, status post meniscectomy.  The veteran 
subsequently perfected an appeal of that decision.  A video 
conference hearing on this claim was held on May 24, 1999, 
before Jeff Martin, who is a member of the Board and was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).

In a December 1998 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The Board notes that in a March 1997 submission to the record 
the veteran raised a claim of entitlement to a total 
disability rating for compensation purposes due to individual 
unemployability.  This issue has not been developed by the RO 
and is referred to the RO for appropriate disposition.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  At his May 1999 hearing before a member of the Board 
the veteran testified that his left knee disability had 
increased in severity since his November 1997 VA examination 
report.  He specifically testified that recent VA medical 
facility treatment records indicated that he had severe 
instability of the knee.  An April 1999 VA outpatient 
treatment report submitted by the veteran after his hearing 
confirms that he was noted to have anterior, posterior, and 
midline ligamentous laxity.  According to the veteran's 
testimony additional VA treatment records are available from 
the VA medical facility in Biloxi, Mississippi, for the 18 
month period prior to the hearing.  These records are not in 
the claims file, which indicates that the last time VA 
medical records were obtained was in July 1995.  
Given the veteran's testimony regarding the increase in 
severity of his left knee disability since November 1997, and 
the identification of VA treatment records not in the claims 
file which may be pertinent to the veteran's claim, the Board 
finds that this claim should be remanded so that the RO can 
obtain the veteran's treatment records from the VA medical 
facility in Biloxi, Mississippi, and so that an examination 
of the veteran's left knee can be performed.  

In addition to the VA treatment records, the Board notes that 
the veteran also testified that he was being treated for his 
left knee by a Dr. Snitzer in Mobile, Alabama, for the 18 
months prior to the hearing.  These records would also be 
probative of his claim.  Accordingly, the RO should contact 
the veteran and request that he obtain copies of Dr. 
Snitzer's treatment records and submit them to the RO for 
review.  In the event that the veteran wishes the RO to 
obtain these records, he should provide the RO with Dr. 
Snitzer's full address, his dates of treatment, and a signed 
authorization for the release of private medical records.  
Additionally, upon remand the veteran should be given the 
opportunity to add any other recent lay or medical evidence 
to the record.  See 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992). 

Further, the Board is also of the opinion that additional 
action is appropriate with regard to the veteran's claim of 
entitlement to a rating greater than 10 percent for his 
service-connected low back disability.  The Board notes that 
the RO granted entitlement to service connection with regard 
to this disability in an April 1998 decision and sent 
appropriate notice to the veteran and his accredited 
representative.  In a January 1999 statement of record the 
veteran specifically expressed his disagreement with the 
evaluation of his low back disability assigned by the RO in 
the April 1998 decision.  Therefore, the veteran has 
submitted a timely Notice of Disagreement (NOD) to the RO's 
April 1998 decision assigning a 10 percent rating for his low 
back disorder.  The record contains no indication that the RO 
has issued a Statement of the Case on this issue.  Therefore, 
the Board remands this claim so that the RO can issue a 
Statement of the Case addressing this claim.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); 38 C.F.R. § 19.9(a) 
(1998). 

With regard to the veteran's low back claim, the Board notes 
that in a recent decision, the Court of Appeals for Veterans 
Claims (Court) held that, where the issue involves an appeal 
which has been developed from the initial rating assigned 
following a grant of service connection, the propriety of 
separate, or "staged" ratings assigned for separate periods 
of time must be considered, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the 
veteran must be informed of the scope of the issue; the Court 
specifically found that framing the issue as "entitlement to 
an increased rating" did not sufficiently inform the veteran 
that the issue actually involved any or all of the 
retroactive period from the effective date of the grant of 
service connection (in this case, the date of claim), as well 
as a prospective rating.  Id.  Thus, the RO must consider 
whether staged ratings are warranted by the evidence, and 
explicitly note that staged ratings have been considered.  
Further, the veteran must be informed that the scope of the 
issue includes the possibility of staged ratings during the 
appeal period.  Additionally, any development, such as an 
examination, necessary to adequately evaluate this disability 
should be performed.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  
Specifically, the RO should request that 
the veteran submit copies of his 
treatment records from Dr. Snitzer of 
Mobile, Alabama.  In the event that the 
veteran wishes the RO to obtain these 
records he should provide the RO with Dr. 
Snitzer's full name and address, the 
dates of his treatment, and a signed 
authorization for the release of private 
medical records.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment or 
hospitalization records pertaining to the 
veteran from the VA medical facility in 
Biloxi, Mississippi, from July 1995, the 
date of the last such request by the VA.

3.  Upon completion of the above, the RO 
should schedule the veteran for an 
examination of his left knee.  The RO 
should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  
The veteran's left knee should be 
examined for degree of instability and 
subluxation, and degrees of both active 
and passive range of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the 
veteran's left knee exhibits weakened 
movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disabilities; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, 
subluxation or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time, 
such as an eight-hour workday.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion lost due to 
pain on use or during flare-ups.  Any 
necessary tests and studies should be 
performed and included in the examination 
report, with an explanation of the 
results or findings. 

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  After the development requested above 
has been completed to the extent 
possible, along with any additional 
development deemed necessary by the RO, 
such as an examination or the retrieval 
of additional medical records, the RO 
should again review the record and 
consider all the additional evidence, 
including whether "staged" ratings are 
appropriate for the veteran's service-
connected low back disability for any 
part of the appeal period.  The RO should 
then issue a statement of the case with 
regard to the veteran's claim of 
entitlement to a rating greater than 10 
percent for his service-connected low 
back disorder.  Concerning the propriety 
of the rating assigned for the service-
connected low back disability, the 
statement of the case should indicate 
that the potential for "staged" ratings 
has been considered.  Additionally, if 
any other benefit sought, for which an 
appeal has been perfected, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case on 
this issue, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


